     Case 1:18-cv-00942-JGK-BCM Document 70 Filed 12/02/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
───────────────────────────────────
SECURITIES AND EXCHANGE COMMISSION,
                                               18-cv-942 (JGK)
          - against -
                                               ORDER
NICHOLAS GENOVESE, ET AL.,

                    Defendants.
───────────────────────────────────
JOHN G. KOELTL, District Judge:

     The defendant, Nicholas Genovese, has filed a Notice of

Appeal from the decision of Magistrate Judge Moses, dated November

10, 2020. See ECF Nos. 67 & 68. Although it is indicated that a

copy was sent to the Court of Appeals for the Second Circuit,

Objections to decisions of the Magistrate Judge should be directed

to this Court. See 28 U.S.C. § 636(b)(l)(A). However, there is no

supporting argument explaining why the defendant contends that the

decision of the Magistrate Judge was clearly erroneous or contrary

to law. See id.

     The time for the defendant to submit any supporting papers in

support of his objections to the decision of the Magistrate Judge

is extended to December 16, 2020. The time to respond is December

30, 2020. The time to reply is January 8, 2021. A copy of this

Order will be mailed to the defendant.

SO ORDERED.

Dated:    New York, New York
          December 2, 2020

                                       ______/s/ John G. Koeltl_____
                                              John G. Koeltl
                                       United States District Judge
